Citation Nr: 0522846	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel













INTRODUCTION

The veteran had active service from August 1989 to March 
1993.

This appeal arises from a March 2000 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs which denied the veteran's claim for 
entitlement to service connection for paranoid schizophrenia.  

In April 2001 and October 2003 the Board remanded the claim 
for further development.

REMAND

The veteran asserts that he has schizophrenia which was 
incurred during his active service.  Service medical records 
indicate that the veteran was hospitalized several times 
during active duty.  Several diagnoses were considered, 
including psychotic and bipolar disorders and various 
personality disorders.  On his separation examination report, 
the veteran was diagnosed with borderline personality 
disorder, not otherwise specified.  

The Board finds that further development is necessary to 
decide this claim.  As an initial matter, the June 2005 VA 
examination report indicates that the veteran reported 
receiving Social Security disability benefits for mental 
illness.  However, there are no medical records from the 
Social Security Administration and no administrative 
decisions in the claims file.  All medical records and 
administrative decisions must be obtained from the Social 
Security Administration.  See 38 U.S.C.A. § 5103A(b)(1)(2); 
38 C.F.R. § 3.159 (e)(1); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992);  Martin v. Brown, 4 Vet. App. 136 (1993).

In addition, during VA medical treatment in October 2004, the 
veteran told an examiner that he had been hospitalized at 
East Mississippi State Hospital.  In a July 2005 statement in 
support of the claim, the veteran reported that in his June 
2005 VA examination, he told the examiner that he had been 
hospitalized in 2001 and 2003 at East Mississippi State 
Hospital.  He noted that these two hospitalizations were not 
discussed by the examiner or in the supplemental statement of 
the case.  As records from these hospitalizations may be 
relevant to the veteran's claim, VA must "make reasonable 
efforts" to obtain them.  38 C.F.R. § 3.159(c)(1).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. The RO should contact the Social 
Security Administration and request that 
agency to provide a copy of the 
administrative decision granting the 
veteran disability benefits as well as 
the medical records upon which the 
decision is based.

2.  The RO should ask the veteran to 
provide dates of treatment and 
authorization to obtain treatment records 
from East Mississippi State Hospital.  
Subsequently, the RO should obtain such 
records, if possible, and associate them 
with the claims file.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



